Case 6:20-cr-00023-JCB-KNM Document 21 Filed 01/07/21 Page 1 of 1 PageID #: 61




                                  No. 6:20-cr-00023

                             United States of America
                                        v.
                              Randall James Moore


                                       ORDER

                   This criminal action was referred to United States
               Magistrate Judge John D. Love pursuant to 28 U.S.C.
               § 636(b)(3). Judge Love held a final revocation hearing
               on January 5, 2021, and issued a report recommending
               that the defendant’s term of supervised release should
               be revoked. Doc. 20. Defendant waived his right to ob-
               ject to the report, agreed to the revocation of his super-
               vised release, agreed to the sentence below, and
               waived his right to be present for sentencing. Doc. 19.
                   Having reviewed the magistrate judge’s report,
               and being satisfied that it contains no clear error, the
               court accepts its findings and recommendation. The
               court orders that the defendant be sentenced to a pe-
               riod of 10 months’ imprisonment with no supervised
               release to follow. The court recommends that defend-
               ant serve his sentence at FCI Seagoville, Texas, or Tex-
               arkana, Texas, if available.
                                 So ordered by the court on January 7, 2021.



                                               J. C AMPBELL B ARK ER
                                             United States District Judge
